Case: 3:20-cv-01617-JDG Doc #: 21 Filed: 08/04/21 1 of 1. PageID #: 1700




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ALLYSIA MARIE CHRISTIAN,         )                    CASE NO. 3:20-CV-01617
                                 )
               Plaintiff,        )
                                 )
               v.                )                    MAGISTRATE JUDGE
                                 )                    JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
               Defendant.        )                    JUDGMENT
                                 )
                                 )



       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and Order,

the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.


                                                  s/Jonathan D. Greenberg
                                                 Jonathan D. Greenberg
                                                 United States Magistrate Judge
Date: August 4, 2021




                                             1
